DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 2-4, 11-17 21-24 areis rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 12,  of U.S. Patent No. 10240750 in view of Park US 2014/0160789. 
Regarding claim 2,  claim 1 of patent discloses display device comprising: at least one light source on a light source substrate ( light source substrate is not patentably distinct from light source in the claim) configured to emit light of a first wavelength range; a luminescent body comprising quantum dot particles (luminescent body); and an optical member (taught by light guide plate positioned to receive green red and uncoverted blue light a light guide)  supported, the optical member having a light incident surface facing the luminescent body and a light emission surface having a planar shape, wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmit light of the first wavelength range through the luminescent body without colliding with wavelength-conversion material comprising the quantum dot particles to the light incident surface of the optical member (light guide receives red , green and uncoverted blue light.  The claim does not teach a front and rear casing, the light source substrate is found between the front and rear casing however front and rear casings supporting the light source and optical member is considered obvious for forming a housing.  The claim 
Regarding claim 3, claim 1 of the patent recites the display device of claim 2 further comprising a wavelength selective filter provided outside the luminescent body and being configured to transmit the light of the first wavelength range and to reflect the light of the second wavelength range and a third wavelength range (see claim 1 which claim 4 depends from). 
Regarding claim 4, claim 1 discloses a display device comprising: a light source configured to emit blue light; a luminescent body (cured resin) comprising quantum dot material and positioned to receive the blue light, and configured to convert some of the blue light into each of green light and red light; a wavelength selective filter provided positioned on one side of the luminescent body, the wavelength selective filter positioned to receive the green light and the red light, and configured to transmit the blue light and to reflect the green light and the red light; and an object to be illuminated (display panel).  The claim is also silent with respect to the quantum dots having an axis of 1 to 100 nanometers however Park discloses typical prior art quantum dots typically having a diameter of 1 to 10 nm.
Regarding claim 11, the claim 5 of the patent discloses a display device comprising: a light source configured to emit blue light; and a luminescent body comprising wavelength conversion material;  the luminescent body positioned to receive on one side the blue light, and configured to convert some of the blue light into each of green light and red light, wherein the luminescent body is configured such that a portion of the blue light entering the luminescent body on the one side transmits through the luminescent body without colliding with the wavelength conversion material (obvious over the limitation that only some light is converted to green and red).  The claim is silent with respect to the quantum dots having an axis of 1 to 100 nanometers however Park discloses typical prior art quantum dots having a diameter of 1 to 10 nm.

Regarding claim 13, the additional limitations of claim 13 are found in claim 5 of the patent.
Regarding claim 14, the additional limitations of claim 13 are found in claim 5 of the patent.
Regarding claim 15, the additional limitations of claim 15 are found in claim 8 of the patent.
Regarding claim 16, the additional limitations of claim 16 are found in claim 5 of the patent.  Object to be illuminated is the display panel.
Regarding claim 17, the additional limitations of claim 17 are found in claim 12 of the patent.
Regarding claim 21, claim 5 discloses a display device comprising: a light source configured to emit blue light; a luminescent body comprising wavelength conversion material having particles and positioned to receive the blue light, and configured to convert some of the blue light into each of green light and red light;  a wavelength selective filter on one side of the luminescent body, the wavelength selective filter positioned to receive the green light and the red light, and configured to transmit the blue light and to reflect the green light and the red light;  and an object to be illuminated that is disposed on another side of the luminescent body,  wherein the luminescent body is configured such that a portion of the blue light entering the luminescent body transmits through the luminescent body without colliding with luminescent material that comprises the wavelength conversion material (obvious over the limitation that only some light is converted to green and red).  The claim is also silent with respect to the quantum dots having an axis of 1 to 100 nanometers however Park discloses typical prior art quantum dots typically having a diameter of 1 to 10 nm.
Regarding claim 22. Claim 5 discloses a display device comprising a light source configured to emit blue light; a luminescent body comprising wavelength conversion material provided in a cured resin and positioned to receive the blue light, and configured to convert some of the blue light into each of green light and red light; a wavelength selective filter provided outside the cured resin and positioned on one side of the luminescent body, the wavelength selective filter positioned to receive the green light 
The claim does not recite an electronic apparatus comprising: a first exterior member fixing a display device; and a second exterior member covering a back surface of the display device.  However addition of first and second exterior members fixing a display device and covering a back surface would have been obvious to one of ordinary skill in the art to enhance durability.  The claim is also silent with respect to the quantum dots having an axis of 1 to 100 nanometers however Park discloses typical prior art quantum dots typically having a diameter of 1 to 10 nm.
Claim 23-24 are obvious over claim 5 of the patent.  The nominal recitation of a flexible COF connected to a source substrate is obvious over the claim 5  of the patent as flexible COF connections to a source substrate are known for driving a display especially to implement a movable display such as a hinged display.  The limitation of attaching to a main body of the apparatus is also considered obvious as stands have long been used to flat panel displays.

Claim 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1-18 of U.S. Patent No. 10480753 in view of Park US 2014/0160789. 
Regarding claim 2, claim 6 of the patent discloses display device comprising: at least one light source on a light source substrate ( light source substrate is not patentably distinct from light source in the claim) configured to emit light of a first wavelength range (blue light); a luminescent body comprising quantum dot particles (luminescent body); and an optical member (taught by light guide plate positioned to receive green red and uncoverted blue light a light guide)  supported, the optical 
Regarding claim 3, claim 5 of the patent recites the display device of claim 2 further comprising a wavelength selective filter provided outside the luminescent body and being configured to transmit the light of the first wavelength range and to reflect the light of the second wavelength range and a third wavelength range (see claim 5 which claim 6 depends from).
Regarding claim 4, Claim 1 of the patent recites a  display device comprising: a light source configured to emit blue light; a luminescent body comprising quantum dot material and positioned to receive the blue light, and configured to convert some of the blue light into each of green light and red light; a wavelength selective filter provided positioned on one side of the luminescent body, the wavelength selective filter positioned to receive the green light and the red light, and configured to transmit the blue light and to reflect the green light and the red light; and an object to be illuminated that is disposed on another side of the luminescent body, wherein the luminescent body is configured such that a portion of the blue light entering the luminescent body transmits through the luminescent body without colliding with luminescent material that comprises the quantum dot material.  The claim is 
Regarding claim 5, the additional limitations of claim 5 are found in claim 2 of the patent.
Regarding claim 6, the additional limitations of claim 6 are found in claim 3 of the patent.
Regarding claim 7, the additional limitations of claim 7 are found in claim 4 of the patent.
Regarding claim 8, the additional limitations of claim 8 are found in claim 5 of the patent.
Regarding claim 9 the additional limitations of claim 9 are found in claim 6 of the patent.
Regarding claim 10 the additional limitations of claim 10 are found in claim 7 of the patent.
Regarding claim 11,  claim 8 of the patent teaches a display device comprising: a light source configured to emit blue light; and a luminescent body comprising wavelength conversion material, the luminescent body positioned to receive on one side the blue light, and configured to convert some of the blue light into each of green light and red light, wherein the luminescent body is configured such that a portion of the blue light entering the luminescent body on the one side transmits through the luminescent body without colliding with the wavelength conversion material.  The claim is also silent with respect to the quantum dots having an axis of 1 to 100 nanometers however Park discloses typical prior art quantum dots having a diameter of 1 to 10 nm.
Regarding claim 12, the additional limitations of claim 12 are found in claim 9 of the patent.
Regarding claim 13, the additional limitations of claim 13 are found in claim 10 of the patent.
Regarding claim 14, the additional limitations of claim 14 are found in claim 11 of the patent.
Regarding claim 15, the additional limitations of claim 15 are found in claim 12 of the patent.
Regarding claim 16 claim  the limitation of an object to be illuminated is disposed on another side of the luminescent body is met by the display panel positioned on another side of the luminescent body in claim 8.
Regarding claim 17 the additional limitations of claim 17 are found in claim 13 of the patent.

Regarding claim 19 the additional limitations of claim 19 are found in claim 16 of the patent.
Regarding claim 20 the additional limitations of claim 20 are found in claim 17 of the patent.
Regarding claim 21, claim 18 recites  display device comprising: a light source configured to emit blue light;  a luminescent body comprising wavelength conversion provided and positioned to receive the blue light, and configured to convert some of the blue light into each of green light and red light;
 a wavelength selective filter on one side of the luminescent body, the wavelength selective filter positioned to receive the green light and the red light, and configured to transmit the blue light and to reflect the green light and the red light;
 and an object to be illuminated (display panel) that is disposed on another side of the luminescent body, 
wherein the luminescent body is configured such that a portion of the blue light entering the luminescent body transmits through the luminescent body without colliding with luminescent material that comprises the wavelength conversion material. The claim is also silent with respect to the quantum dots having an axis of 1 to 100 nanometers however Park discloses typical prior art quantum dots typically having a diameter of 1 to 10 nm
Regarding claim 22, claim 18 of the patent discloses a display device comprising a light source configured to emit blue light; a luminescent body comprising wavelength conversion provided in a cured resin and positioned to receive the blue light, and configured to convert some of the blue light into each of green light and red light; a wavelength selective filter provided outside the cured resin and positioned on one side of the luminescent body, the wavelength selective filter positioned to receive the green light and the red light, and configured to transmit the blue light and to reflect the green light and the red light; and a display panel positioned an object to be illuminated that is disposed on another side of the luminescent body, wherein the luminescent body is configured such that a portion of the blue light 

The claim does not recite an electronic apparatus comprising: a first exterior member fixing a display device; and a second exterior member covering a back surface of the display device.  However addition of first and second exterior members fixing a display device and covering a back surface would have been obvious to one of ordinary skill in the art to enhance durability.  The claim is also silent with respect to the quantum dots having an axis of 1 to 100 nanometers however Park discloses typical prior art quantum dots typically having a diameter of 1 to 10 nm.
Claim 23-24 are obvious over claim 18 of the patent.  The nominal recitation of a flexible COF connected to a source substrate is obvious over the claim 1 of the patent as flexible COF connections to a source substrate are known for driving a display especially to implement a movable display such as a hinged display.  The limitation of attaching to a main body of the apparatus is also considered obvious as stands have long been used to flat panel displays.

Claim 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10838257.
Claim 2 is anticipated by claim 1 of the patent.
Claim 3 is anticipated by claim 2 of the patent.
Claim 4 is anticipated by claim 3 of the patent.
Claim 5 is anticipated by claim 4 of the patent.
Claim 6 is anticipated by claim 5 of the patent.
Claim 7 is anticipated by claim 6 of the patent.
Claim 8 is anticipated by claim 7 of the patent.

Claim 10 is anticipated by claim 9 of the patent.
Claim 11 is anticipated by claim 10 of the patent.
Claim 12 is anticipated by claim 11 of the patent.
Claim 13 is anticipated by claim 12 of the patent.
Claim 14 is anticipated by claim 13 of the patent.
Claim 15 is anticipated by claim 14 of the patent.
Claim 16 is anticipated by claim 11 of the patent – display panel is object to be illuminated.
Claim 17 is anticipated by claim 15 of the patent.
Claim 18 is anticipated by claim 17 of the patent.
Claim 19 is anticipated by claim 18 of the patent.
Claim 20 is anticipated by claim 19 of the patent.
Claim 21 is anticipated by claim 3 of the patent.
Claim 22 is anticipated by claim 1 of the patent.  Front casing is considered a first exterior member fixing a display device and rear casing is considered a second exterior member covering a back surface of the display.
Claim 23-24 are obvious over claim 1 of the patent.  The nominal recitation of a flexible COF connected to a source substrate is obvious over the claim 1 of the patent as flexible COF connections to a source substrate are known for driving a display especially to implement a movable display such as a hinged display.  The limitation of attaching to a main body of the apparatus is also considered obvious as stands have long been used to flat panel displays.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over You 2014/0036538 in view of Hur US 2013/00050612 and Park US 2014/0160789.
Regarding claim 2, You teaches a display device comprising; at least one light source (fig. 3 302) on a light source substrate configured to emit light of a first wavelength range; a luminescent body; and an optical member (308, the optical member having a light incident surface (left surface) facing the luminescent body and a light emission surface (top surface) having a planar shape, wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range(322) and is configured to transmit light of the first wavelength range (318) through the luminescent body without colliding with wavelength-conversion material comprising the quantum dot particles to the light incident surface of the optical member (see fig. 3 and [0029]).
You does not explicitly teach the display comprising: a front and rear casing; the light source arranged between a front and rear casing and the optical member supported between front and rear casing.  Hur teaches a front and rear casing (fig. 2 128 and 124), the light source (130) arranged between 
You does not teach comprising quantum dot particles having an axis of 1 to 100 nanometers.  You teaches quantum dot particles (fig. 6B 616) in another embodiment (fig. 6B) where the luminescent body is placed above the light guide plate.  Hur teaches the position of the luminescent body using quantum dot particles to limit heat defects and maintain excellent color reproduction (see [0007]-[0015]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify You in view of Hur also limit heat defects and maintain excellent color reproduction.  Park discloses the diameter of typical prior art quantum dot particles is 1 to 10nm ([0067] would have an axis therefore falling within 1 to 100 nanomenters.
Regarding claim 11, You teaches a display device comprising: a light source (fig. 3 302) configured to emit blue light; and a luminescent body(304)  , the luminescent body positioned to receive on one side the blue light, and configured to convert some of the blue light into each of green light (322) and red light (320), wherein the luminescent body is configured such that a portion of the blue light (318) entering the luminescent body on the one side transmits through the luminescent body without colliding with the wavelength conversion material (fig. 3 and [0029]).  You does not teach comprising quantum dot particles having an axis of 1 to 100 nanometers.  You teaches quantum dot particles (fig. 6B 616) in another embodiment (fig. 6B) where the luminescent body is placed above the light guide plate.  Hur teaches the position of the luminescent body using quantum dot particles to limit heat defects and maintain excellent color reproduction (see [0007]-[0015]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify You in view of Hur also limit heat defects and maintain excellent color reproduction.  Park discloses the diameter of typical prior art quantum dot particles is 1 to 10nm ([0067] would have an axis therefore falling within 1 to 100 nanomenters.

	Regarding claim 12, You does not explicitly recite the limitation of at least one light source substrate, and wherein the display device comprises multiple light sources mounted on the light source substrate.   However You does disclose multiple LEDs (502) in an edge lit device [0035].  The specific implementation of light sources mounted on a light source substrate is considered a well-known implementation of an edge light device and examiner takes official notice of this.
	Regarding claim 13, You teaches the wavelength conversion material is quantum dot material [0033].
	Regarding claim 16, You teaches an object to be illuminated(308) that is disposed on another side of the luminescent body.
	Regarding claim 17, You teaches a wavelength selective filter (color filter 216) positioned on another side of the luminescent body, wherein the wavelength selective filter is between an optical member (polarizer [0027]) and the luminescent body (part of backlight in fig. 2B). 
Regarding claim 18, You teaches the luminescent body is in a container (304 is considered a container), and the container is configured such that a portion of the blue light entering the container transmits through the container without colliding with the luminescent body (see fig. 3 and [0029]).
Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871